FILED
                             NOT FOR PUBLICATION                             JUL 11 2012

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



CRAIG E. HARRISON,                               No. 10-55923

               Plaintiff - Appellant,            D.C. No. 8:09-cv-00935-DOC-
                                                 MLG
    v.

THE CAPITAL GROUP COMPANIES,                     MEMORANDUM *
INC.; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Central District of California
                     David O. Carter, District Judge, Presiding

                              Submitted June 26, 2012 **

Before:        SCHROEDER, HAWKINS, and GOULD, Circuit Judges.

      Craig E. Harrison appeals pro se from the district court’s dismissal of his

diversity action alleging tort claims arising from the termination of his consulting

contract with the Capital Group Companies, Inc., and related state court litigation.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 28 U.S.C. § 1291. We review de novo the district

court’s dismissal for failure to state a claim. Knievel v. ESPN, 393 F.3d 1068,

1072 (9th Cir. 2005). We affirm.

      The district court properly dismissed Harrison’s defamation claim as barred

by claim preclusion based on the state court judgment dismissing the same claim

on the merits. See San Diego Police Officers’ Ass’n v. San Diego City Emps.’ Ret.

Sys., 568 F.3d 725, 734 (9th Cir. 2009) (listing elements of claim preclusion under

California law); Kougasian v. TMSL, Inc., 359 F.3d 1136, 1143 (9th Cir. 2004) (a

federal court relies on “the preclusion law of the state court that rendered the

earlier judgment or judgments to determine whether subsequent federal litigation is

precluded”); United States ex rel. Robinson Rancheria Citizens Council v. Borneo,

Inc., 971 F.2d 244, 249-51 (9th Cir. 1992) (in California, jurisdictional

determinations have res judicata effect).

      The district court properly dismissed Harrison’s abuse of process claim as

barred by issue preclusion based on the state court judgment rejecting the same

issues. See Hernandez v. City of Pomona, 207 P.3d 506, 513-14 (Cal. 2009)

(discussing elements of issue preclusion); see also Johnson v. Lucent Techs. Inc.,

653 F.3d 1000, 1011 (9th Cir. 2011) (listing elements of California abuse of

process claim).


                                            2                                      10-55923
      The district court properly dismissed Harrison’s extrinsic fraud claim

because Harrison failed to allege facts showing that defendants prevented him from

presenting his claim to the court. See Kougasian, 359 F.3d at 1140 (“Extrinsic

fraud is conduct which prevents a party from presenting his claim in court.”

(citation and internal quotation marks omitted)).

      The district court properly dismissed Harrison’s fraud upon the court claim

because Harrison failed to allege facts showing fraud, or that defendants’ actions

caused a grave miscarriage of justice. See Kearns v. Ford Motor Co., 567 F.3d

1120, 1126 (9th Cir. 2009) (listing elements of California fraud claim); Appling v.

State Farm Mut. Auto. Ins. Co., 340 F.3d 769, 780 (9th Cir. 2003) (discussing

fraud on the court).

      The district court properly denied Harrison’s motion to vacate under Fed. R.

Civ. P. 60(b)(4) because Harrison failed to establish grounds warranting relief. See

Exp. Grp. v. Reef Indus., Inc., 54 F.3d 1466, 1469 (9th Cir. 1995) (standard of

review); United States v. Berke, 170 F.3d 882, 883 (9th Cir. 1999) (Rule 60(b)(4)

motion requirements).

      The district court did not abuse its discretion by denying Harrison’s motion

to vacate under Fed. R. Civ. P. 60(b)(3) because Harrison failed to establish

grounds warranting relief. See Casey v. Albertson’s Inc., 362 F.3d 1254, 1257,


                                          3                                     10-55923
1260 (9th Cir. 2004) (setting forth standard of review and Rule 60(b)(3) motion

requirements).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009)

(per curiam).

      Harrison’s request for judicial notice and to publish our disposition are

denied.

      Harrison’s remaining contentions, including those concerning the district

court’s discovery decisions and its denial of leave to amend, are unpersuasive.

      AFFIRMED.




                                          4                                       10-55923